Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 4/23/20 was considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogino et al (US20140293453).

    PNG
    media_image1.png
    533
    622
    media_image1.png
    Greyscale

Regarding claim 1, Ogino teaches an optical imaging system, comprising five lens elements, the five lens elements being, in order from an object side to an image side: a first lens element (L1), a second lens element (L2), a third lens element(L3), a fourth lens element(L4) and a fifth lens element (L5); each of the five lens elements comprising an object-side surface facing toward the object side and an image-side surface facing toward the image side (see figure 5);
wherein the first lens element has positive refractive power (paragraph 66), the second lens element has negative refractive power(paragraph 67) and the image-side surface of the second lens element is concave in a paraxial region thereof(paragraph 67 and table 9), the object-side surface of the fourth lens element is concave in a paraxial region thereof (table 9), the object-side surface of the fifth lens element is concave (convex )in a paraxial region thereof (table 9) and the image-side surface of the fifth lens element is concave in a paraxial region thereof (table 9), at least three lens elements among the first lens element, the second lens element, the third lens element, the fourth lens element and the fifth lens element have their Abbe numbers less than 40.0 (table 9);
wherein a focal length of the optical imaging system is f, an axial distance between the object-side surface of the first lens element and the image-side surface of the fifth lens element is TD, an axial distance between the first lens element and 
1.90 < f/TD (value is approximately 2.64-table 9); and
0.19<T12/T23<9.7 (value is approximately 0.41-table 9). Ogino, in the embodiment of figure 5, includes a negative fifth lens element that is a biconcave shape. 
Ogino figure 5 embodiment fails to specifically disclose the object-side surface of the fifth lens element is convex in a paraxial region thereof.
However, Ogino teaches, in the embodiment of figure 6, the object-side surface of the fifth lens element is convex in a paraxial region thereof. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the fifth lens with the claimed meniscus shape structure, since it is known in the art, it’s a functionally equivalent negative lens, and a meniscus shape enhances correction of curvature of field, as taught by Ogino (paragraph 70).
Regarding claim 2, Ogino teaches the optical imaging system of claim 1, wherein the object-side surface of the second lens element (L2) is concave (convex) in a paraxial region thereof, the axial distance between the first lens element and the second lens element is T12, the axial distance between the second lens element and the third lens element is T23, and the following condition is satisfied:
0.19<T12/T23<4.4 (value is approximately 0.41-table 9). Ogino, in the embodiment of figure 5, includes a negative second lens element that is a biconcave shape. 
Ogino figure 5 embodiment fails to specifically disclose the object-side surface of the second lens element is convex in a paraxial region thereof.

Regarding claim 3, Ogino teaches the optical imaging system of claim 1, wherein the image-side surface of the fourth lens element (L4) is convex in a paraxial region thereof (table 9). However, Ogino fails to specifically disclose a vertical distance between a maximum effective diameter position on the object-side surface of the first lens element and an optical axis is Yll, a vertical distance between a maximum effective diameter position on the image-side surface of the fifth lens element and the optical axis is Y52, and the following condition is satisfied: 0.80 < Y11/Y52 < 1.50. However, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 5, Ogino teaches an optical imaging system, comprising five lens elements, the five lens elements being, in order from an object side to an image side: a first lens element (L1), a second lens element(L2), a third lens element (L3), a fourth lens element (L4) and a fifth lens element (L5); each of the five lens elements comprising an object-side surface facing toward the object side and an image-side surface facing toward the image side (see figure 5);
(convex) in a paraxial region thereof and
the image-side surface of the fifth lens element is concave in a paraxial region thereof (table 9), at least three lens elements among the first lens element, the second lens element, the third lens element, the fourth lens element and the fifth lens element have their Abbe numbers less than 40.0 (table 9);
wherein a focal length of the optical imaging system is f, an axial distance between the object-side surface of the first lens element and the image-side surface of the fifth lens element is TD, a curvature radius of the object-side surface of the third lens element is R5, and the following conditions are satisfied:
1.90 < f/TD (value is approximately 2.64-table 9); and
1.5<f/R5<5.5 (value is approximately 0.017). Ogino, in the embodiment of figure 5, includes a negative fifth lens element that is a biconcave shape. 
Ogino figure 5 embodiment fails to specifically disclose the object-side surface of the fifth lens element is convex in a paraxial region thereof.
However, Ogino teaches, in the embodiment of figure 6, the object-side surface of the fifth lens element is convex in a paraxial region thereof. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the fifth lens with the claimed meniscus shape structure, since it known in the art, it’s a functionally equivalent negative lens, and a meniscus shape enhances correction of curvature of field, as taught by Ogino (paragraph 70).
Additionally, the embodiment of figure 5 fails to specifically disclose a value in the claimed range of f/R5. Ogino, includes an embodiment, where f/R5 is 
Regarding claim 7, see Examiner’s notes in claim 3.
Regarding claim 10, see L4 in figure 5 and value is approximately 10.25 (table 9).


Claims 1-5, 7, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US20180180847)-IDS REF.

    PNG
    media_image2.png
    462
    538
    media_image2.png
    Greyscale

Regarding claim 1, Yoo teaches an optical imaging system, comprising five lens elements, the five lens elements being, in order from an object side to an image side: a first lens element (310), a second lens element (320), a third lens 
wherein the first lens element has positive refractive power (paragraph 140), the second lens element has negative refractive power(paragraph 140) and the image-side surface of the second lens element is concave in a paraxial region thereof(figure14), the object-side surface of the fourth lens element is concave in a paraxial region thereof (figure 14), the object-side surface of the fifth lens element is convex in a paraxial region thereof (figure 14) and the image-side surface of the fifth lens element is concave in a paraxial region thereof (figure 14), at least three lens elements among the first lens element, the second lens element, the third lens element, the fourth lens element and the fifth lens element have their Abbe numbers less than 40.0 (figure 14);
wherein a focal length of the optical imaging system is f, an axial distance between the object-side surface of the first lens element and the image-side surface of the fifth lens element is TD, an axial distance between the first lens element and the second lens element is T12, an axial distance between the second lens element and the third lens element is T23, and the following conditions are satisfied:
1.90 < f/TD (value is approximately 2.1-figure 14); and
0.19<T12/T23<9.7 (value is approximately 0.08-figure 14). Additionally, the embodiment of figure 11 fails to specifically disclose a value in the claimed range of T12/T23. However, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed 
Regarding claim 2, See Examiner’s notes in claim 1.
Regarding claim 3, Yoo teaches the optical imaging system of claim 1, wherein the image-side surface of the fourth lens element (340) is convex in a paraxial region thereof (table 9). However, Yoo fails to specifically disclose a vertical distance between a maximum effective diameter position on the object-side surface of the first lens element and an optical axis is Yll, a vertical distance between a maximum effective diameter position on the image-side surface of the fifth lens element and the optical axis is Y52, and the following condition is satisfied: 0.80 < Y11/Y52 < 1.50. However, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 4, Yoo teaches the optical imaging system of claim 1, further comprising at least one reflective component (P) disposed at the object side of the first lens element (310).


    PNG
    media_image3.png
    513
    578
    media_image3.png
    Greyscale

Regarding claim 5, Yoo teaches an optical imaging system, comprising five lens elements, the five lens elements being, in order from an object side to an image side: a first lens element (410), a second lens element(420), a third lens element (430), a fourth lens element (440) and a fifth lens element (450); each of the five lens elements comprising an object-side surface facing toward the object side and an image-side surface facing toward the image side (see figure 16);
wherein the first lens element (410) has positive refractive power (paragraph 154), the object-side surface of the third lens element(430) is convex in a paraxial region thereof (paragraph 154), the object-side surface of the fourth lens element (440) is concave in a paraxial region thereof (figure 19), the object-side surface of the fifth lens element(450) is convex in a paraxial region thereof and the image-side surface of the fifth lens element is convex (concave) in a paraxial region thereof (figures 16 and 19), at least three lens elements among the first lens element, the second lens element, the third lens element, the fourth lens element and the fifth lens element have their Abbe numbers less than 40.0 (figure 19);
wherein a focal length of the optical imaging system is f, an axial distance between the object-side surface of the first lens element and the image-side surface of the fifth lens element is TD, a curvature radius of the object-side surface of the third lens element is R5, and the following conditions are satisfied:

1.5<f/R5<5.5 (value is approximately 1.98). Yoo, in the embodiment of figure 16, includes a negative fifth lens element that is a biconvex shape. 
Yoo, figure 16 embodiment, fails to specifically disclose the image-side surface of the fifth lens element is concave in a paraxial region thereof.
However, Yoo teaches, in the embodiment of figures 11 and 14, the object-side surface of the fifth lens element is concave in a paraxial region thereof. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed fifth lens with the claimed meniscus shape structure, since it is known in the art, it’s a functionally equivalent negative lens, and Yoo teaches the fifth lens can be either biconvex or meniscus shaped (paragraph 89) in a slim optical system with good aberration characteristics.
Regarding claim 7, see Examiner’s notes in claim 3.
Regarding claim 11, Yoo teaches the optical imaging system of claim 5, further comprising at least one reflective component (P) disposed at the object side of the first lens element (410).
Regarding claim 12, Yoo teaches he optical imaging system of claim 11, wherein the at least one reflective component is a prism (see figure 16).

Allowable Subject Matter
Claims 13-20 are allowed.
Claims 6, 8 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to fairly suggest an optical imaging system, . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20110249346 teaches a +-++- lens configuration with lens configurations including lenses with abbe values less than 40.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH